Mr. Chief Justice Lawrence delivered the opinion' of the Court: The special count in the declaration in this ease was defective in not averring a tender of performance or readiness to perform on the part of the plaintiff. The defendant, however, waived his demurrer by pleading nil debet. This was not a good plea, but the parties went to trial and the jury found a verdict for the plaintiff for $740, without specifying whether it was for debt or damages, and the court rendered a general judgment for that amount. In this there was error. As has often been decided by this court, the verdict should havé specified the debt and damages, and a judgment should have been rendered for the debt, to be satisfied by the payment of the damages and costs. The judgment is reversed and the cause remanded. Judgment reversed.